    Case 5:14-cr-00008-MFU Document 14 Filed 04/22/21 Page 1 of 5 Pageid#: 258




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

UNITED STATES OF AMERICA                           )
                                                   ) Case No. 5:14-CR-0008
v.                                                 )
                                                   )
ROGER WESLEY FARRIS,                               )
                                                   ) By: Michael F. Urbanski
        Defendant                                  ) Chief United States District Judge


                                   MEMORANDUM OPINION

        This matter is before the court on defendant Roger Wesley Farris’s pro se motion for

early termination of supervised release. ECF No. 11. For the reasons stated below, the court

DENIES without prejudice Farris’s motion.

        On July 7, 2010, Farris pleaded guilty to one count of persuading, inducing, enticing,

or coercing an individual under the age of 18 to engage in prostitution or any sexual activity

for which any person can be charged in a criminal offense, or attempting to do so, in violation

of 18 U.S.C. § 2422(b). United States v. Farris, No. 2:10-cr-130-DSC (W.D. Pa., complaint

filed Mar. 6, 2008). On January 12, 2011, he was sentenced to a 44-month term of incarceration

to be followed by a 15-year term of supervised release. Id. at ECF no. 44.

        Farris was released from prison to begin serving his term of supervised release on

January 17, 2014 and has completed more than 7 years of the 15-year term.1 While on

supervision, he has participated in extensive therapy with mental health care providers who

specialize in treating sex offenders. Letter from Farris, ECF No. 11. He has participated in



1On February 26, 2014, jurisdiction over Farris’s term of supervised release was transferred to this court.
ECF No. 1.
                                                       1
 Case 5:14-cr-00008-MFU Document 14 Filed 04/22/21 Page 2 of 5 Pageid#: 259




support groups for persons addicted to sex and has been very active in volunteer groups in his

community. In addition, he has been a stay-at-home father to his three daughters and takes

care of the house, garden, and small orchard. In his letter, Farris cites difficulties in travel

outside of the district for family purposes and notes that ongoing supervision may preclude

him from visiting his daughters should they attend college out of the district.

       The court sought input from Farris’s United States Probation Officer, who confirmed

that Farris has done well on supervision, but nevertheless did not recommend early

termination of supervised release. The reason for the recommendation is that shortly after he

requested early termination it was discovered via computer monitoring software that Farris

was spending many hours viewing scantily clad and nude women, some of whom appeared to

be barely over the age of eighteen. While the activity was not illegal, it raised concerns which

were discussed with Farris.

       The court also sought input from the United States, which filed a response in

opposition to Farris’s request for early termination. ECF No. 13. The government’s

opposition to Farris’s request is based on the serious nature of his underlying offense sex

offense. According to the Presentence Investigation Report (“PSR”), in March 2008, Farris

contacted an undercover officer posing as a man who had a 10-year-old niece living in West

Virginia. Farris offered $300 to $400 to the man to have sex with the child and eventually

agreed to pay $700 plus $50 for transportation expenses. Farris and the undercover officer

arranged to meet at a hotel and Farris sought repeated assurances that the child was in fact 10

years old and that she looked “real young.” He suggested that if she were “great,” he might




                                               2
 Case 5:14-cr-00008-MFU Document 14 Filed 04/22/21 Page 3 of 5 Pageid#: 260




become a “regular.” Farris was arrested when he approached a vehicle he thought the girl was

in.

       Pursuant to 18 U.S.C. § 3583(e), a court may, after considering the factors set forth in

section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7), terminate a

term of supervised release at any time after the expiration of one year of supervised release if

it is satisfied that such action is warranted by the conduct of the defendant and the interest of

justice. The following factors are to be considered: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for the sentence

imposed to afford adequate deterrence to criminal conduct, protect the public from further

crimes of the defendant, provide the defendant with needed education or vocational training,

medical care, or other correctional treatment in the most effective manner; (3) the kinds of

sentence and the sentencing range established for the applicable category of offense

committed by the applicable category of defendant as set forth in the United States Sentencing

Guidelines; (5) any pertinent policy statement issued by the United States Sentencing

Commission; (6) the need to avoid unwarranted sentencing disparities among defendants; and

(7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).

       Courts have discretion to grant early termination of supervised release, even when the

conditions for termination are met. Folks v. United States, 733 F.Supp.2d 649, 651 (M.D.N.C.

2010). In addition, the inquiry is broader than the individual’s conduct. Id. (citing United States

v. Pregent, 190 F.3d 279, 282-83 (4th Cir. 1999)). “Circumstances that justify early discharge

have included exceptionally good behavior that makes the previously imposed term of

supervised release ‘either too harsh or inappropriately tailored to serve’ general punishment


                                                 3
 Case 5:14-cr-00008-MFU Document 14 Filed 04/22/21 Page 4 of 5 Pageid#: 261




goals.” Id. (quoting United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997)). Neither the

passage of time nor full compliance with the terms of supervised release are sufficient bases

to warrant early termination. Id. at 652 (collecting cases).

       Turning to the § 3553(a) factors, the court finds that the nature and circumstances of

the offense and the history and characteristics of the defendant weigh against early termination

of supervision. Farris was convicted of arranging to have sex with a 10-year old girl. Although

the offense occurred more than 13 years ago, the serious and dangerous nature of Farris’s

offense weighs against early termination of supervised release.

       Looking at the second § 3553(a) factor, the court finds that while Farris does not appear

to present any threat of committing further crimes, adhering to the rules that are part of his

supervised release for an additional period will provide him with appropriate structure as he

continues to address his sex addiction and gain insight into what led him to commit his

offense. Regarding the range of supervised release terms for the category of offense committed

by Farris, the 15-year term imposed by the court is at the low end of the statutory term of 5

years to life. See 18 U.S.C. §§ 2242 and 3583(k). Thus, it is reasonable and appropriate to

require Farris to remain on supervision at this time. None of the remaining factors weigh either

in favor of or against early termination of supervised release.

       Having considered the § 3553(a) factors, the opinion of the probation officer

overseeing Farris’s supervised release, and the position of the United States, the court

DENIES without prejudice Farris’s motion for early termination. To his credit, the court

notes Farris’s adherence to the conditions of supervised release, his positive attitude, his

pursuit of sex offender therapy, and his commitment to success. But the court finds that it is


                                                4
 Case 5:14-cr-00008-MFU Document 14 Filed 04/22/21 Page 5 of 5 Pageid#: 262




both in Farris’s best interest and in the best interest of the community for him to continue to

be supervised at this time.

       An appropriate order will be entered.

       It is so ORDERED.

                                    ENTERED:         April 22, 2021
                                                     Michael F. Urbanski
                                                     Chief U.S. District Judge
                                                     2021.04.22 13:52:36
                                                     -04'00'
                                    ________________________________
                                    Michael F. Urbanski
                                    Chief United States District Judge




                                               5
